EXHIBIT JAVO BEVERAGE 2ND QUARTER REVENUES SURGE 110% TO RECORD $6.7 MILLION Dispensed Beverage Locations Top 8,800 for Second Quarter Gross Margin to Expand; EBITDA Positive Quarter SAN DIEGO, CA July 22, 2008 Javo® Beverage Company, Inc. (OTC BB: JAVO), a leading provider of premium dispensable coffee and tea-based beverages to the food service industry, announced today that it anticipates the following financial results for the quarter ended June 30, 2008, and that it will host a conference call on Wednesday, July 30, 2008 to discuss the Company’s financial results and achievements.Some highlights from second quarter to be released next week include: ● The Company’s total installed base of beverage dispensers will exceed 8,800, an increase of more than 2,400 from the prior quarter and more than 6,200 versus year ago. ● Second quarter revenues expand substantially to $6.7 million, an increase of 110% compared to the second quarter 2007. ● Gross profit margin will expand substantially from a year ago and prior quarter. ● Javo expects to report positive EBITDA for the quarter. Cody C.
